Gtjekry, J.
1, 2. Tlie court did not err in sustaining the objections to questions as set out in the first and second grounds of the amendment to the motion for a new trial. Evidence that a witness testified against his brother at a former trial was not relevant or material to the ease on trial; but evidence tending to show that statements made in a previous trial were contradictory to statements made in the case on trial was admissible for purposes of impeachment. The rulings made by the trial court did not exclude evidence tending to show contradictory statements of the witness.
3. In misdemeanors all who aid and abet the commission of the offense, as well as those who immediately perpetrate it, are principals. Southern Express Co. v. State, 6 Ga. App. 31 (64 S. E. 341); Loeb v. State, 6 Ga. App. 23 (64 S. E. 338) ; Kinard v. State, 10 Ga. App. 133 (72 S. E. 715) ; Bracewell v. State, 21 Ga. App. 133 (94 S. E. 91). Applying this principle, the court did not err in sustaining objections to testi- . mony as complained of in the third special ground of the motion for new trial.
4. There is no merit in ground 4.
5. The general grounds of the motion for a new trial are abandoned.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.